Citation Nr: 1417475	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-23 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder condition. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder condition. 

3. Entitlement to service connection for a left shoulder condition.

4. Entitlement to service connection for a right shoulder condition. 

5. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to January 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a November 2008 rating decision, the RO granted service connection for PTSD, while it declined to reopen his claims for service connection for his shoulder disabilities.  After receiving subsequent evidence, it reconsidered the claims in a February 2010 decision, but continued the 30 percent rating for PTSD and again declined to reopen his shoulder claims.  

The Veteran testified at a formal hearing before the undersigned Veteran's Law Judge in February 2014.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to an initial rating higher than 30 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Board denied service connection for conditions of both shoulders in February 1985. 

2. Evidence submitted since February 1985 includes lay statements corroborating the Veteran's contention that he chronically injured both shoulders in Vietnam.

3. The evidence is in at least a state of equipoise as to whether the Veteran suffers from recurrent bilateral shoulder dislocations due to an injury in Vietnam. 


CONCLUSIONS OF LAW

1. The February 1985 Board decision that denied the Veteran's claims for service connection for conditions of both shoulders is final.  38. U.S.C.A. § 7104 (West 2002).

2. Evidence received since the February 1985 Board decision is new and material.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for establishing service connection for a left shoulder condition have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4. The criteria for establishing service connection for a right shoulder condition have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is reopening and granting the Veteran's service connection claims for each of his shoulders.  Thus, any failure with respect to the duty to notify or assist is deemed non-prejudicial.  


I. New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet.App. 312 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Veteran alleges that he chronically injured his shoulders in an incident in Vietnam in 1969.  He states that he was riding on a tank when it struck a landmine, 

causing the Veteran to be thrown from the tank.  He states he landed on the ground hard, dislocating both shoulders in the process which caused him to be placed on a duty restriction for the rest of his time in Vietnam.  He believes that this incident has led to the recurrent shoulder problems he suffers from to this day.  

The Veteran was originally denied service connection for both shoulders in an August 1972 decision.  He eventually filed a petition to reopen and the last prior final decision was issued by the Board in February 1985.  38 U.S.C.A. § 7104.  There, the Board concluded that the left shoulder dislocations that are documented in his service treatment records (STRs) were a mere continuation of a pre-service problem.  Furthermore, it decided that there were no right shoulder problems documented in the STRs and the Veteran himself had attributed the issue to something prior to service when he had surgery on the shoulder in 1972.  

In his current petition to reopen, the Veteran submitted a March 2008 "buddy statement" from a fellow serviceman who the Veteran communicated with while on active duty.  In that statement, the individual corroborates the Veteran's account, stating he was aware of the Veteran's injury following either a land mine or mortar attack which led to his limited profile.  This evidence is "new" as it has never before been considered by the RO or the Board.  It is also "material" as it lends credence to the Veteran experiencing an injury to his shoulders in-service.  

Thus, new and material evidence has been submitted and the Veteran's service connection claims for each shoulder are reopened. 


II. Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran's July 1967 entrance-to-service examination does make notation that he reported suffering from left shoulder dislocations.  However, it lists this as "unverified" and in the diagnosis section simply indicates that an x-ray should be performed.  There is no indication whether this was done-there is a report of a "May" x-ray that lists his left shoulder as normal.  Furthermore, it does not note any right shoulder disability.  Thus, the Veteran is presumed sound upon entrance to active duty.  

The Veteran's STRs contain several records detailing treatment for continued left shoulder dislocations in 1968 and 1969.  His separation examination in 1970 was normal-but he did indicate joint problems on his accompanying Report of Medical History.  After discharge, he underwent arthroplasty procedures on both shoulders-May 1971 for the right and July 1972 for the left.  The record indicates that he suffered from chronic shoulder pain in 1980s, 1990s, and into the 2000s, with recurrent shoulder dislocations and sometimes tendonitis as the diagnoses.  

The Board finds the Veteran's report of how he injured his shoulders in-service both competent and credible.  He attempted to establish service connection almost immediately after discharge, and has maintained his version that he injured his shoulders in Vietnam since at least January 1975.  This is now supported by the recent buddy statement discussed above which corroborates his version of events.  A year after discharge, he began receiving treatment for his shoulder conditions.  Finally, he is competent himself to identify recurrent shoulder dislocations, as this is observable by a layperson.  

At the very least, the evidence is in a state of equipoise as to whether his current recurrent bilateral shoulder dislocations relate back to an injury sustained in Vietnam.  Resolving all doubt in the Veteran's favor, the Board grants service connection for conditions of both shoulders.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a left shoulder condition is reopened.

New and material evidence having been received, the issue of entitlement to service connection for a right shoulder condition is reopened.

Entitlement to service connection for a left shoulder condition is granted.

Entitlement to service connection for a right shoulder condition is granted.  


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At his February 2014 hearing, the Veteran indicated that he had been receiving continuous treatment at the VA Medical Center in Detroit, Michigan, for his PTSD.  Review of the claims file reveals that the latest records from the Detroit VAMC are dated July 2008.  VA must obtain relevant medical treatment or examination records at VA health-care facilities if the claimant furnishes information sufficient to locate the records.  38 U.S.C.A. § 5103A(c)(2).  Thus, all outstanding VA psychiatric treatment records since July 2008 must be obtained and associated with the claims file.   The Veteran should also be afforded a current VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain a copy of the Veteran's complete treatment records related to any psychiatric condition from the Detroit VA Medical Center, dated since July 2008. 

2. Thereafter, schedule the Veteran for a VA psychiatric examination. The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.

The examiner should identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational functioning, and assigned a Global Assessment of Functioning (GAF) score for the Veteran's condition and explain the significance of the score.

A complete explanation should be provided for any opinion expressed.
 
3.  Finally, readjudicate the claim on appeal.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


